           Case
           Case1:19-cv-08911-OTW
                1:19-cv-08911-OTW Document
                                  Document45
                                           44 Filed
                                              Filed08/27/20
                                                    08/26/20 Page
                                                             Page11of
                                                                   of14
                                                                      2


THE LAW OFFICES OF SCOTT CAPLAN, P.C.
    34-18 Northern Blvd., Ste. B28       Tel: (929) 344-5545            scott@scottcaplanlaw.com
    Long Island City, NY 11101           Fax: (929) 344-5546

                                     MEMO ENDORSED
August 26, 2020

Hon. Ona T. Wang                                 SO ORDERED.
United States District Court
Southern District of New York                    Application GRANTED. Accordingly, ECF 43 is denied as
500 Pearl Street, Courtroom 20D                  moot.
New York, New York 10007
                                                 ________________________________________________
By ECF                                           Ona T. Wang                         8/27/20
                                                 United States Magistrate Judge
                Re:        Kim v. Choi et al., Case No. 19 CV 8911 (OTW)

Dear Judge Wang:

        This firm represents the Plaintiffs, Sara Kim and Angelo Duva, in the above-referenced
action. On August 24, 2020, I learned that on August 6, 2020, Defendant Christine Tripi filed a
petition for Chapter 7 bankruptcy. See Case No. 20-42882 (Bankr. S.D.N.Y. Aug. 6, 2020). The
Plaintiffs respectfully request a one-week extension of the deadline to file an application for Cheeks
approval of the Settlement Agreement in order to determine whether the automatic stay under the
Bankruptcy Code, 11 U.S.C. § 362, poses an obstacle to their intended Cheeks application. The
current deadline is August 26, 2020 and the proposed deadline is September 2, 2020. This is the
second request for an extension of this deadline. Defendants do not oppose the request. The
Settlement Agreement is fully executed and is attached to this letter as Exhibit 1.

        On July 15, 2020, during a mediation session held through the Court’s mediation program,
the parties reached an agreement in principle to resolve the FLSA claims in this case and proceed
with state-law claims in state court. On July 16, 2020, the parties informed the Court of this
agreement in principle and requested until August 21, 2020 to paper the settlement and submit a
Cheeks application. (Dkt. 41.) On July 22, 2020, the Court ordered the parties to submit their Cheeks
application by August 21, 2020 and directed the parties to consider whether a Cheeks application is
necessary. (Dkt. 42.)1 On August 6, 2020, Ms. Tripi filed a petition for Chapter 7 bankruptcy. On
August 9, 2020, the Bankruptcy Court sent an automatic notice to the Plaintiffs to my attention. I
received this notice on August 24, 2020, which is when I first became aware that Ms. Tripi had filed
for bankruptcy.


1
 Because defendant St. Vince Group, LLC has defaulted for lack of counsel, the agreement cannot
be structured to proceed by Rule 68.
         Case
         Case1:19-cv-08911-OTW
              1:19-cv-08911-OTW Document
                                Document45
                                         44 Filed
                                            Filed08/27/20
                                                  08/26/20 Page
                                                           Page22of
                                                                 of14
                                                                    2
Hon. Ona T. Wang
August 26, 2020
Page 2

        On August 20, 2020, the parties agreed on the final wording of the Settlement Agreement
and began the process of executing it. Plaintiffs executed the Settlement Agreement on August 20.
On August 21, 2020, Defendant Choi requested additional time to execute the Settlement
Agreement, as it includes a confession of judgment, which he was required to sign before a notary.
Plaintiffs requested an extension of the Cheeks application deadline until today, August 26, to
accommodate this request. (Dkt. 43.) Defendants provided their signature pages, including a
notarized copy of the executed affidavit, earlier today, August 26.

         Plaintiffs believe that the automatic stay under 11 U.S.C. § 362 does not prevent the Rule 41
dismissal of this action. While the FLSA portion of the settlement does require Cheeks approval,
there is no FLSA claim against Ms. Tripi, and the settlement agreement provides that all non-FLSA
claims be dismissed without prejudice. Courts have held under similar circumstances that Rule 41
dismissals are not prohibited by the Bankruptcy Code’s automatic stay. See, e.g., Chase Manhattan
Bank, N.A. v. Celotex Corp., 852 F. Supp. 226, 228 (S.D.N.Y. 1994) (“unilateral dismissal of a claim
against a bankrupt under [Rule] 41 or its equivalent by agreement and judicial approval assists rather
than interferes with the goals of Chapter 11”). However, out of an abundance of caution and in order
to avoid a rushed determination, Plaintiffs respectfully request a one-week extension of the deadline
to give the issue further consideration before filing their Cheeks application.



                                                                             Respectfully submitted,

                                                                                     /s/ Scott Caplan

                                                                                        Scott Caplan


Enclosure

cc:    (By E-mail)
       Ms. Susanne Keane, limited appearance pro bono counsel for Defendants
       (skeane@nylag.org)

       (By ECF)
       Stephen Choi and Christine Tripi, pro se Defendants
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page31ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page42ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page53ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page64ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page75ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page86ofof14
                                                                 12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page97ofof14
                                                                 12
Case
Case 1:19-cv-08911-OTW
     1:19-cv-08911-OTW Document
                       Document 44-1
                                45 Filed
                                     Filed08/27/20
                                           08/26/20 Page
                                                     Page108 of
                                                             of 14
                                                                12
Case
Case 1:19-cv-08911-OTW
     1:19-cv-08911-OTW Document
                       Document 44-1
                                45 Filed
                                     Filed08/27/20
                                           08/26/20 Page
                                                     Page119 of
                                                             of 14
                                                                12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page12
                                                           10ofof14
                                                                  12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page13
                                                           11ofof14
                                                                  12
Case
 Case1:19-cv-08911-OTW
      1:19-cv-08911-OTW Document
                         Document44-1
                                  45 Filed
                                      Filed08/27/20
                                            08/26/20 Page
                                                      Page14
                                                           12ofof14
                                                                  12
